IN THE UNITED STATES BANKRUPTCY COURT eae D
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION AUG 23 2019

U.S. BANKRUPTCY COURT
BY — DEPUTY
Chapter 7

Case No. 19-10926-tmd

IN RE:

   
 
 

Orly Genger,

COA 0G COR CGR Con

Debtor.

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
OF ALL NOTICES, PLEADINGS AND ORDERS

TO ALL PARTIES:

PLEASE TAKE NOTICE that the undersigned hereby appears as counsel to the Orly
Genger 1993 Trust (the “Trust”), a party in interest in the above-captioned, Chapter 7 case, and,
pursuant to Federal Rules of Bankruptcy Procedure 2002, 9007, and 9010, requests that all
notices given or required to be given in these cases, and all papers served or required to be
served in these cases, be served upon the Trust by and through service on the following counsel:

Jay H. Ong, Esq.
Munsch Hardt Kopf & Harr, P.C.
303 Colorado Street, Suite 2600
Austin, Texas 78701

Telephone: (512) 391-6100
Facsimile: (512) 391-6149

jong(@munsch.com

PLEASE TAKE FURTHER NOTICE that the foregoing request includes, but is not
limited to, all pleadings, orders, notices, and other papers referred to in any rule of the Federal
Rules of Bankruptcy Procedure and Local Bankruptcy Rules and additionally includes, without
limitation, notices of any application, complaint, demand, hearing, motion, petition, order,
pleading or request, whether formal or informal, whether written or oral, and whether transmitted

or conveyed by mail, telephone or otherwise.

NOTICE OF APPEARANCE Page |
4842-5285-6738v.1 018606.00001
PLEASE TAKE FURTHER NOTICE that the undersigned hereby further requests that
the Debtor and her counsel, the Chapter 7 Trustee, the United States Trustee, and the Clerk of the
Court, and all parties filing a notice of appearance herein place the undersigned’s name and
address, as counsel to the Trust on any mailing matrix to be prepared or existing in the above
referenced case.

PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is not intended to
be, and shall not constitute, a consent by the Trust to the Bankruptcy Court’s subject matter
jurisdiction, personal jurisdiction, venue, or core jurisdiction, shall not constitute a waiver of
strict service in connection with any adversary proceeding related to this case, and shall not
constitute a waiver of any: (i) right to have final orders in non-core matters entered only after de
novo review by a District Court judge; (11) right to trial by jury in any proceeding so triable in
this case or any case, controversy, or proceeding related in this case; (ili) right to have the
District Court withdraw the reference in any matter subject to mandatory or discretionary
withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to which the
Trust is or may be entitled in law or in equity, all of which rights, claims, actions, defenses,

setoffs and recoupments are expressly reserved.

NOTICE OF APPEARANCE Page 2
4842-5285-6738v.1 018606.00001
Respectfully submitted:

By: __ /s/ Jay H. Ong
Jay H. Ong
Texas State Bar No. 24028756
MUNSCH HARDT KOPF & HARR, P.C.
303 Colorado Street, Suite 2600
Austin, Texas 78701
Telephone: (512) 391-6100
Facsimile: (512) 391-6149

Email: jong(@munsch.com

 

Counsel for The Orly Genger 1993 Trust___

CERTIFICATE OF SERVICE

 

I hereby certify that on this 22nd day of August, 2019, I personally caused to be served a
true and correct copy of the above and foregoing document, by electronically filing it with the
Court using the Court’s CM/ECF system, which sent notification to all parties of interest
receiving notice in this case through the CM/ECF system, and upon the parties shown on the
attached service list, via first class U.S. Mail.

/s/ Jay H. Ong
Jay H. Ong

 

NOTICE OF APPEARANCE Page 3
4842-5285-6738v.1 018606.00001
